DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Restriction election received on 04/20/2022 has been acknowledged. Claims 1-22 are pending and have been considered below.

Election/Restrictions
1.	Applicant’s election of Group I (claims 1-13) and Species 11 in the reply filed on 04/20/2022 is acknowledged.
2.	After further consideration, the restriction requirement with regards to Group II (claims 14-22) is hereby withdrawn since the group did not present an examination burden. Election was made without traverse in the reply filed on 04/20/2022.

	Claim Objections
Claim(s) 16 is/are objected to because of the following informalities:  
As per claim 16, at line 2, the recitation “Attaching”, is unnecessarily capitalized.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 8, 11, and 13-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2013/180347 A1 with Espacenet translation) in view of Javierre (WO 2009/024623 A2).
As per claim 1, Kim teaches a composite conduit formwork structure (formwork; paragraph 6) comprising: a cylindrical outer casing (200) incorporating an annular internal flange (222); a cylindrical inner casing (100), bonded to the cylindrical outer casing (figure 1), incorporating an annular external flange (123); and, wherein the cylindrical outer casing and the cylindrical inner casing form an interior void (at 300).
Kim fails to disclose a plurality of radial stanchions, bonded to and separating the cylindrical outer casing and the cylindrical inner casing.
Javierre discloses a formwork system (abstract) including a plurality of radial stanchions (5), bonded to and separating the cylindrical outer casing and the cylindrical inner casing (figure 6).
Therefore, from the teaching of Javierre, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork assembly of Kim to include a plurality of radial stanchions, bonded to and separating the cylindrical outer casing and the cylindrical inner casing, as taught by Javierre, in order to maintain a consistent spacing between the inner and outer formworks, to provide a clean aesthetic.
As per claim 2, Kim teaches the interior void is filled with concrete (300; figure 1).
As per claim 3, Kim as modified in view of Javierre fails to disclose the plurality of radial stanchions is dispersed at a set of about 45° angles relative to a central axis.
However, it would have been an obvious matter of design choice to make the plurality of radial stanchions is dispersed at a set of about 45° angles relative to a central axis, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the plurality of radial stanchions is dispersed at a set of about 45° angles relative to a central axis, in order to provide the optimal support between the inner and outer forms for enhanced stability.
As per claim 6, Kim teaches a set of radial chairs (600) in the internal void (figure 1), but fails to disclose being bonded to the cylindrical outer casing.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the chairs bonded to the cylindrical outer casing, since it has been held that rearranging parts of an invention in a manner which does not alter its operation involves only routine skill in the art. In re Japikse, 86 USPQ 70. Therefore, it would have been obvious to make the chairs bonded to the cylindrical outer casing, in order to reduce the chances of breakage of the chairs during assembly prior to the placement of the outer casing.
As per claim 8, Kim teaches a set of circular rebar (700; it is understood that the rebar is circular in cross-section) adjacent to one of the group of a radial stanchions, of the plurality of radial stanchions, and a radial chair, of the set of radial chairs (figure 1).
As per claim 11, Kim as modified teaches a longitudinal rebar (700) adjacent to an intersection of a radial stanchion, of the plurality of radial stanchions, and a circular rebar of the set of circular rebar (in the combination, it is understood that the longitudinal rebar would be at an intersection of a radial stanchion, of the plurality of radial stanchions of Javierre, and a circular rebar of the set of circular rebar).
As per claim 13, Kim teaches the internal flange is adapted to engage the external flange (it is understood that the internal flange is adapted to engage the external flange via the concrete).
As per claim 14, Kim teaches method of forming a composite conduit formwork structure (formwork; paragraph 6; figure 1) comprising: a cylindrical inner casing (100) axially aligning the cylindrical inner casing (figure 1) with a cylindrical outer casing (200); moving the cylindrical outer casing axially with respect to the cylindrical inner casing to form an internal void (at 300; figure 1).
Kim fails to disclose attaching a plurality radial stanchions to the cylindrical inner casing and, attaching the plurality of stanchions to the cylindrical outer casing.
Javierre discloses a formwork system (abstract) including attaching a plurality of radial stanchions (5), to the cylindrical inner casing and, attaching the plurality of stanchions to the cylindrical outer casing (figure 6).
Therefore, from the teaching of Javierre, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork assembly of Kim to include attaching a plurality radial stanchions to the cylindrical inner casing and, attaching the plurality of stanchions to the cylindrical outer casing, as taught by Javierre, in order to maintain a consistent spacing between the inner and outer formworks, to provide a clean aesthetic.
As per claim 15, Kim teaches filling the internal void with concrete (300; figure 1).
As per claim 16, Kim fails to disclose attaching a set of retainer rings to the plurality of radial stanchions.
Javierre discloses a formwork system (abstract) including attaching a set of retainer rings (mesh 3) to the plurality of radial stanchions (figure 6).
Therefore, from the teaching of Javierre, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork assembly of Kim to include attaching a set of retainer rings to the plurality of radial stanchions, as taught by Javierre, in order to provide further reinforcing strength to the concrete depending on the design requirements of the building structure.
As per claim 17, Kim teaches attaching a set of radial chairs (600; figure 1), but fails to disclose being attached to the cylindrical outer casing.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the chairs attached to the cylindrical outer casing, since it has been held that rearranging parts of an invention in a manner which does not alter its operation involves only routine skill in the art. In re Japikse, 86 USPQ 70. Therefore, it would have been obvious to make the chairs attached to the cylindrical outer casing, in order to reduce the chances of breakage of the chairs during assembly prior to the placement of the outer casing.

As per claim 18, Kim teaches attaching a set of radial chairs (600) to the cylindrical inner casing (figure 1).
As per claim 19, Kim as modified teaches attaching a set of longitudinal rebar (700) to the plurality of radial stanchions (in the combination, it is understood that the longitudinal rebar of Kim would be attached to the plurality of radial stanchions of Javierre, via the concrete).
As per claim 20, Kim as modified fails to disclose axially rotating the cylindrical outer casing with respect to the cylindrical inner casing to bring the set of longitudinal rebar into contact with the set of radial stanchions. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to axially rotate the cylindrical outer casing with respect to the cylindrical inner casing to bring the set of longitudinal rebar into contact with the set of radial stanchions in order to stabilize the reinforcement elements together to one another, as a means to quickly ensure all of the components are in place prior to pouring concrete.

Claim(s) 4, 5, 7, and 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2013/180347 A1 with Espacenet translation) in view of Javierre (WO 2009/024623 A2), and in view of Cooper (U.S. Patent No. 6,901,710).
As per claims 4 and 7, Kim as modified in view of Javierre fails to disclose the plurality of radial stanchions is formed of a fiberglass material.
Cooper discloses a vault enclosure (abstract) including connectors formed of a fiberglass material (col. 5, line 20-22).
Therefore, from the teaching of Cooper, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified formwork assembly of Kim such that the plurality of radial stanchions is formed of a fiberglass material, as taught by Cooper, in order to provide a tough material that is light in weight for ease of transport and assembly.
As per claim 5, Kim fails to disclose the cylindrical outer casing and the cylindrical inner casing are formed of a fiberglass material.
Cooper discloses a vault enclosure (abstract) including casing formed of a fiberglass material (col. 10, lines 30-32).
Therefore, from the teaching of Cooper, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork assembly of Kim such that the cylindrical outer casing and the cylindrical inner casing are formed of a fiberglass material, as taught by Cooper, in order to provide a tough material that is light in weight for ease of transport and assembly.
As per claim 22, Kim fails to disclose providing the cylindrical outer casing, the cylindrical inner casing made of a fiberglass material.
Cooper discloses a vault enclosure (abstract) including casing formed of a fiberglass material (col. 10, lines 30-32).
Therefore, from the teaching of Cooper, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the formwork assembly of Kim such that the cylindrical outer casing and the cylindrical inner casing are formed of a fiberglass material, as taught by Cooper, in order to provide a tough material that is light in weight for ease of transport and assembly.
In addition, Kim as modified in view of Javierre fails to disclose the plurality of stanchions made of a fiberglass material.
Cooper discloses a vault enclosure (abstract) including connectors formed of a fiberglass material (col. 5, line 20-22).
Therefore, from the teaching of Cooper, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified formwork assembly of Kim such that the plurality of stanchions is formed of a fiberglass material, as taught by Cooper, in order to provide a tough material that is light in weight for ease of transport and assembly.

Claim(s) 9, 10, and 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2013/180347 A1 with Espacenet translation) in view of Javierre (WO 2009/024623 A2), and in view of Barmakian (U.S. Patent No. 6,244,014).
As per claim 9 and 12, Kim fails to disclose the set of circular rebar is formed of a fiberglass material.
Barmakian discloses a composite structure (abstract) wherein rebar is formed of a fiberglass material (col. 7, lines 35-40).
Therefore, from the teaching of Barmakian, it would have been obvious to one of
ordinary skill in the art before the effective filing date of the claimed invention, to modify
the formwork of Kim wherein the set of circular rebar is formed of a fiberglass material, as taught by Barmakian, in order to provide a tough material that is light in weight for ease of transport and assembly.
As per claim 10, Kim fails to disclose the set of radial chairs is dispersed at a set of about 22.5° angles relative to a central axis.
However, it would have been an obvious matter of design choice to make the set of radial chairs is dispersed at a set of about 22.5° angles relative to a central axis, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make t the set of radial chairs is dispersed at a set of about 22.5° angles relative to a central axis, in order to provide the optimal support in the concrete depending on the design requirements of the building structure.

Claim(s) 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2013/180347 A1 with Espacenet translation) in view of Javierre (WO 2009/024623 A2), in view of Cooper (U.S. Patent No. 6,901,710), and in view of Barmakian (U.S. Patent No. 6,244,014).
As per claim 21, Kim as modified fails to disclose providing the set of retainer rings and the set of chairs made of a fiberglass material.
Cooper discloses a fiberglass reinforced construction (title) including form connectors made of fiberglass (col. 10, lines 60-62).
Therefore, from the teaching of Cooper, it would have been obvious to one of
ordinary skill in the art before the effective filing date of the claimed invention, to modify
the modified formwork of Kim to include formwork connectors made of fiberglass, as taught by Cooper, in order to provide a tough material that is light in weight for ease of transport and assembly.
In addition, Kim as modified fails to disclose the set of longitudinal rebar are made of fiberglass.
Barmakian discloses a composite structure (abstract) wherein the longitudinal rebar are made of fiberglass (col. 7, lines 35-40).
Therefore, from the teaching of Barmakian, it would have been obvious to one of
ordinary skill in the art before the effective filing date of the claimed invention, to modify
the modified formwork of Kim to include longitudinal rebar reinforcements made of fiberglass, as taught by Barmakian, in order to provide a tough material that is light in weight for ease of transport and assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to formwork structures in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635